DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
    The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
     This office action is responsive to amendment filed on February 08, 2021. Claims 1, 5-8, 10, 15-17, 19, 21, 22 and 25. Claims 3, 4, 9, 12, 13, 18 and 24 have been previously canceled. Claims 26-31 have been newly added. Claims 1, 2, 5-8, 10, 11, 14-17, 19-23 and 25-31 remain pending in the application.
Claim Objections
Claims 1, 2, 5, 10 and 19 are objected to because of the following informalities: These claims recite the term “area management controller” and “management controller”, the Examiner believes that the Applicant meant to use “a pod management controller”. The Examiner suggests the Applicant to change the “area management controller and management controller” of the independent claims 1, 10 and 19 into “pod management controller”. For examination purposes, the Examiner has interpreted the term “area management controller” as “pod management controller.”  Appropriate correction is required.

If the Applicant will amend the “area management controller” and “management controller” of independent claims 1, 10 and 19 into “pod management controller”, the Examiner will consider to maintain the claim interpretation under 112 (f) for the term “pod management controller” as can be seen below under section 6 as an example.

The previous Claims 1, 2, 5-8, 10, 11, 14-17, 19, 20-23 and 25 rejected under 35 U.S.C. 112(b) has been withdrawn due to Applicant’s amendment to the claims.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
                (f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
 The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
                An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

        The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
                        As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
               Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 
             Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
          Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
            This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation is: “a pod management controller to receive metric data from the first and the second rack management controller, to determine a physical resource…, to perform a task and to send the task to be performed by the physical resource” in claim 1 and claim 5 and “a management controller” in claim 19.
Because claims 1, 10 and 19 limitations “a pod management controller to receive metric data”, “a pod management controller to determine a physical resource”, and “a pod management controller to send the task” are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, 
              A review of the specification shows that the following appear to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre- AIA  35 U.S.C. 112, sixth paragraph limitations: Para. [0052] and pod management controller 1231 of Fig. 12 appear to perform the cited “…to receive”, “…to determine”, and “…to send” functions.
            If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 1, 2, 5, 6, 8, 10, 11, 14, 15, 17, 20, 21, 23 and 25 are rejected under 35 U.S.C. 103 as being un-patentable over Reddy et al. (US. Pub. No. 2016/0011894 A1, hereinafter Reddy) in view of Ganguli et al. (US. Pub. No. 2017/0289002 A1, hereinafter Ganguli).

Regarding claim 1.
            Reddy teaches a system (Reddy, Figs. 1-2, ¶ [0018]-[0020], [0179] and [0189], these teach a system), comprising: an area management controller coupled with compute devices via an out-of- band (OOB) network (Reddy, Figs. 1-2, ¶ [0179], “system integrator 104 of FIG. 1 (an area management controller) connects the server host node (0) 209, 211 of FIG. 2 (compute devices) to the VIA 112 of FIG. 1, and powers on the physical rack 102 of FIG. 1, 202, 204 of FIG. 2,VIA 112 connects to a management network interface (e.g., an out of band (OOB) interface)” (this teaches that how the system integrator/an area management controller communicates with different nodes/compute devices through element 112 or OOB network interface)), the area management controller to: receive, via the OOB network and from a first rack management controller (Reddy, Fig. 2, physical rack 1/first rack management controller), metric data for one or more compute devices of a first rack managed by the first rack management controller (Reddy, Fig. 2, (VRM 1) virtual rack manager 1 (first rack management controller), ¶ [0189] and [0201], “the power-on event of block 902 occurs during the initial installation or start of life of the VRM 225. For example, when the example system integrator 104 of FIG. 1 (an area management controller) connects the server host node (0) 209 of FIG. 2 to the VIA 112 of FIG. 1, and powers on the physical rack 102 of FIG. 1, 202 of FIG. 2, the VIA 112 connects to a management network interface (e.g., an out of band (OOB) interface) of the server host node (0) 209 to cause an operating system(s) to be installed (e.g., utilizing a pre-boot execution environment (PXE) boot of an operating system installer) on the server host node (0) 209” (one or more compute devices of first rack) and then based on “a request for provisioning a workload may include parameters indicating operating requirements for the workload…, and the request may include a performance requirement indicating an amount by which computing resource may be oversubscribed, a total bandwidth (metrics data) that may be allocated to each network group in the virtual server rack 206…” (These teach that how the system integrator 104 of FIG. 1/an area management controller communicates with VRM 1 (first rack manager/first rack management controller to obtain the parameters such as, total bandwidth (metrics) through OOB)), wherein the one or more compute devices of the first rack comprise first physical memory resources and the metric data indicates one or more memory metrics for the first physical memory resources (Reddy, Fig. 2, (VRM 1) virtual rack manager 1 (first rack management controller), ¶ [0179], [Abstract], and [0174]], “system integrator 104 of FIG. 1 (an area management controller) connects the server host node (0) 209 of FIG. 2 (one or more compute devices of the physical rack 1/first rack)…, and installs the VRM 225, 227 on the server host node (0) 209,…. For example, a VRM image to install the VRM 225, 227 may be provided by the VIA 112” and the VRM includes physical resource for example, “the first VRM manages first physical resources in the first physical rack” and further the (HMS) hardware management system performs to indicate metrics data as such, “208 performs more exhaustive tests such as bandwidth availability tests, latency tests (one or more metrics data), etc.”. Reddy further teaches in ¶ [0177] in Table 6 how the OOB IB uses Chassis Serial Number Y Used to identify inventory Board Serial Number of device (i.e., CPU and memory). For example, the OOB IB identifying the workload resources of memory (i.e., memory size and speed which is equivalent to metrics). This process functionally is equivalent to collecting the metric data of one or more memory metrics for the physical memory resources);
receive, via the OOB network and from a second rack management controller (Reddy, Fig. 2, physical rack 2/second rack management controller), metric data for one or more compute devices of a second rack, different from the first rack, managed by the second rack management controller (Reddy, Fig. 2, (VRM 2) virtual rack manager 2 (second rack management controller), ¶ [0189] and [0201], “the power-on event of block 902 occurs during the initial installation or start of life of the VRM 225. For example, when the example system integrator 104 of FIG. 1 (an area management controller) connects the server host node (0) 211 (one or more compute devices of second rack) of FIG. 2 to the VIA 112 (OOB) of FIG. 1, and powers on the physical rack 102 of FIG. 1, 202 of FIG. 2, the VIA 112 connects to a management network interface (e.g., an out of band (OOB) interface) of the server host node (0) 209 to cause an operating system(s) to be installed (e.g., utilizing a pre-boot execution environment (PXE) boot of an operating system installer) on the server host node (0) 211” and then based on “a request for provisioning a workload may include parameters indicating operating requirements for the workload…, and the request may include a performance requirement indicating an amount by which computing resource may be oversubscribed, a total bandwidth (metrics data) that may be allocated to each network group in the virtual server rack 206…” (These teach that how the system integrator 104 of FIG. 1/an area management controller communicates with VRM 2 (second rack manager/second rack management controller to obtain the parameters such as, total bandwidth (metrics) through OOB)), wherein the one or more compute devices of the second rack comprise second physical memory resources and the metric data indicates one or more memory metrics for the second physical memory resources (Reddy, Fig. 2, (VRM 2) virtual rack manager 2 (second rack management controller), ¶ [0179], [Abstract], and [0174]], “system integrator 104 of FIG. 1 (an area management controller) connects the server host node (0) 211 of FIG. 2 (one or more compute devices of the physical rack 2/second rack)…, and installs the VRM 225, 227 on the server host node (0) 211 (one or more compute devices of second rack),…. For example, a VRM image to install the VRM 225, 227 may be provided by the VIA 112 (OOB)” second physical resources in the second physical rack” and further the (HMS) or hardware management system performs to indicate metrics data as such, “208 performs more exhaustive tests such as bandwidth availability tests, latency tests (one or more metrics data for the second physical resource), etc.” Reddy further teaches in ¶ [0177] in Table 6 how the OOB IB uses Chassis Serial Number Y Used to identify inventory Board Serial Number of device (i.e., CPU and memory). For example, the OOB IB identifying the workload resources of memory (i.e., memory size and speed which is equivalent to metrics). This process functionally is equivalent to collecting the metric data of one or more memory metrics for the physical memory resources. Note that it would have been an obvious matter of design choice to make different memories i.e., first and second memories of devices. A change in proportion is generally recognized as being within the level of ordinary skill in the art.  In re Reese, 129 USPQ 402.). Reddy as a whole teaches managing physical resources in a first and second rack management controller system at least in Fig. 2, ¶ [0182] and [0201]. But Reddy does not explicitly teach the determine a physical resource of the first or second physical memory resources to perform a task based on the one or more memory metrics for the first and second physical memory resources; and send the task to be performed by the physical resource of the corresponding compute device.
        However, Ganguli from the same field of endeavor teaches about performing a task to determine a physical resource of the first or second physical memory resources to perform a task based on the one or more memory metrics for the first and second physical memory resources (Ganguli, ¶ [0043] and ¶ [0051], “the network controller 112 (area management controller) may include a collection of agents, drivers, and/or plugins usable to perform different network tasks. Such network tasks can include discovery (e.g., topology, settings, capabilities, etc.) of the various network computing devices to which the network controller 112 is configured to manage, as well as performance monitoring (i.e., usage metrics, network statistics, etc.)”; and so that the “topology discovery module 342 is configured to physical and virtual network resources (first or second physical resources), including the compute nodes 120 and other elements of the network, as well as a topology of the network resources” and further Ganguli teaches in ¶ [0058], that the network controller 112 identifies any resource criteria required to support the new tenant network, such as compute availability, memory availability (these teach how to determine physical and virtual resources performing a task based on the different metrics the availability of the memory)); and 
               send the task to be performed by the physical resource of the corresponding compute device (Ganguli, ¶ [0043] and [0045], “the network controller 112 (area management controller) may include a collection of agents, drivers, and/or plugins usable to perform different network tasks. Such network tasks can include discovery (e.g., topology, settings, capabilities, etc.) of the various network computing devices to which the network controller 112 is configured to manage, as well as performance monitoring (i.e., usage metrics, network statistics, etc.)” and providing or facilitating (sending) “the application interface module 310 which is configured to facilitate communication between a particular components (corresponding compute device) of the network”).
           Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a system of using the network controller 112 (area management controller) which may include a collection of agents, drivers, and/or plugins usable to perform different network tasks by different network devices based on different metrics ([0043] and [0045]) of Ganguli into a system integrator 104 of FIG. 1 (an area management controller) which can manage the server host nodes 209 and 211 VIA 112 (OOB) of FIG. 1 in a VRM 1 and VRM2 (first and second virtual rack management) system (1-2, [0189] and [0201]) of Reddy. One would have been motivated to do so since this method allows data center operators to provide flexibility for selecting number of hardware manufacturers to meet physical hardware needs of data centers while making the physical hardware relatively easy for the data center operators to initialize, virtualize and provision new-

Regarding claim 2. 
          Ganguli teaches the area management controller to determine the physical resource to perform the task based on the metric data indicating the physical resource is capable of meeting a requirement of a service level agreement associated with the task (Ganguli, ¶ [0043] and [0052], “the network controller 112 may include a collection of agents, drivers, and/or plugins usable to perform different network tasks. Such network tasks can include discovery (e.g., topology, settings, capabilities, etc.) of the various network computing devices to which the network controller 112 is configured to manage, as well as performance monitoring (i.e., usage metrics, network statistics, etc.)” and so that “the performance criteria may be determined from a policy, such as a service level agreement (SLA)”).
           Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a system of using the network controller 112 (area management controller) which may include a collection of agents, drivers, and/or plugins usable to perform different network tasks determining based on (SLA) service level agreement policy ([0043] and [0051]) of Ganguli into Reddy invention. One would have been motivated to do so in order to dynamically provision the underlay networks by forming virtual local area network (VLANs) between the respective switches thus effectively isolating tenant networks in the cloud environment. The controller comprises an application interface module to facilitate communication between a particular component 

Regarding claim 5.
           Reddy teaches the pod management controller to receive the metric data via the OOB network utilizing a representational state transfer (REST) architecture and in a JavaScript Object Notation (JSON) data format (Reddy ¶ [0079], “physical hardware resources 224, 226…, the generic HMS service APIs 610 are not specific to any particular vendor and/or hardware and are implemented using a REST/JSON (JavaScript object notation) API protocol”).

Regarding claim 6.
       Reddy teaches the physical resources comprising the metric data for each of the first physical memory resources and the second physical memory resources comprising one or more of an indication whether physical memory resources are interleaved or non-interleaved, one or more of a memory throughput, a memory input/output operations per second (IOPS) metric, a memory latency, a memory size, and a memory utilization (Reddy, ¶ [0217] and Table. 6, “in response to a power-on event, configuring a network to facilitate communications between a first virtual resource manager in a first physical rack and a second virtual resource manager in a second physical rack” and “Power ON/OFF/Power Y Ability to power on Cycle/Reset and off servers CPU (Cores, Y Use as input for Frequency) workload resource requirements Memory (Size, Speed, Y As above Status)”. Here: the claim lists features in the alternative. While the claim lists a number of optional limitations only one limitation from the list is required and needs to be met by the prior art. The Examiner has chosen resource requirements Memory (Size, Speed)”).

Regarding claim 8.
         Reddy teaches wherein the one or more compute devices comprise one or more physical storage resources and the metric data for each of the one or more physical storage resource comprising one or more of a storage throughput, a storage input/output operations per second (IOPS) metric, a storage latency, a storage size, and a storage utilization (Reddy, ¶ [0217] and Table. 6, “in response to a power-on event, configuring a network to facilitate communications between a first virtual resource manager in a first physical rack and a second virtual resource manager in a second physical rack” and “Power ON/OFF/Power Y Ability to power on Cycle/Reset and off servers CPU (Cores, Y Use as input for Frequency) workload resource requirements Memory (Size, Speed, Y As above Status)”. Here: the claim lists features in the alternative. While the claim lists a number of optional limitations only one limitation from the list is required and needs to be met by the prior art. The Examiner has chosen resource requirements Memory (Size, Speed)”).
Regarding claim 10.
Claims 10 incorporates substantively all the limitations of claim 1 in non-transitory computer readable storage medium form and is rejected under the same rationale.
Regarding claim 11.
 Claim 11 incorporates substantively all the limitations of claim 2 in non-transitory computer readable storage medium form and is rejected under the same rationale.
Regarding claims 14 and 20.
 Claims 14 and 20 incorporate substantively all the limitations of claim 5 in non-transitory computer readable storage medium and apparatus form and are rejected under the same rationale.
Regarding claims 15 and 21.
 Claims 15 and 21 incorporate substantively all the limitations of claim 6 in non-transitory computer readable storage medium and apparatus form and are rejected under the same rationale.
Regarding claims 17 and 23.
 Claims 17 and 23 incorporate substantively all the limitations of claim 8 in non-transitory computer readable storage medium and apparatus form and are rejected under the same rationale.

Regarding claim 25.
         Reddy teaches the physical resources comprising one or more of a physical memory resource, a physical compute resource, a physical storage resource, and a physical accelerator resource (Reddy, Fig. 1, ¶ [0043], the hardware physical resources includes “memory of the hardware layer 402 for use in initializing physical resources…, to provision virtual resources for use in providing cloud-based services, and to maintain the physical hardware resources 224, 226 and the virtual resources…, and software images in memory of the hardware layer 402 for use in initializing physical resources needed to configure the virtual server rack 206”).

Claims 7, 16, 22, 26, 28 and 30 are rejected under 35 U.S.C. 103 as being un-patentable over Reddy in view of Ganguli, further in view of Zhu et al. (US. 2008/0062927 A1, hereinafter Zhu).

Regarding claim 7. Reddy in view of Ganguli teaches the system of claim 1.
        Reddy in view of Ganguli does not explicitly teach wherein the one or more compute devices comprise one or more physical compute resources and the metric data for each of the one or more physical compute resources comprising one or more of a processor identifier, a processor cache capability, a processor topology, a processor cache topology, processor-to-processor link access latency, and processor bandwidth information.
       However, Zhu teaches wherein the one or more compute devices comprise one or more physical compute resources and the metric data for each of the one or more physical compute resources comprising one or more of a processor identifier, a processor cache capability, a processor topology, a processor cache topology, processor-to-processor link access latency, and processor bandwidth information (Zhu, [Abstract] and ¶ [0016], “processor cores each having a data cache and instruction cache. A data switch interconnect is coupled to each of the processor cores and configured to pass information among the processor cores…, a high -bandwidth star-topology” and “enabling the processor to interface with a broad variety of high -bandwidth PCIe peripherals”. Here: the claim lists features in the alternative. While the claim lists a number of optional limitations only one limitation from the list is required and needs to be met by the prior art. However, the Examiner has chosen at least processor cache topology and processor bandwidth topology). 
            Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include using a processor core which can deal with cache information and bandwidth topology ([Abstract] and [0016]) of Zhu into Reddy in view of Ganguli invention. One would have been motivated to do so in order to the utilization of the messaging network and the interface switch interconnect (ISI) enables the processor to the interface with a broad variety of high-bandwidth Peripheral component interconnect express (PCIe) peripherals. The system provides high bandwidth communications between computer systems and a large number of peripherals in an efficient, flexible, and cost-effective manner.

Regarding claims 16 and 22.
 Claims 16 and 22 incorporate substantively all the limitations of claim 7 in non-transitory computer readable storage medium and apparatus form and are rejected under the same rationale.

Regarding claim 26. Reddy in view of Ganguli teaches the system of claim 1.
       Reddy in view of Ganguli does not explicitly teach wherein the metric data is memory bandwidth.  
wherein the metric data is memory bandwidth (Zhu, ¶ [0076], “deal for memory bound applications; enable optimal utilization of memory bandwidth”).
        Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a system of measuring a usage cycle of caused by the log latency operations and optimization for ideal memory bound applications to optimal utilization of memory bandwidth ([0076]) of Zhu into Reddy in view of Ganguli invention. One would have been motivated to do so in order to discover a full map cache directory including reducing a snoop bandwidth and increasing a scalability over broadcast snoop approach; large on-chip shared dual banked 2 MB L2 cache; error checking and correcting (ECC) protected caches and memory in an efficient manner.

Regarding claims 28 and 30.
Claims 28 and 30 incorporate substantively all the limitations of claim 26 in non-transitory computer readable storage medium and apparatus form and are rejected under the same rationale.

Claims 27, 29 and 31 are rejected under 35 U.S.C. 103 as being un-patentable over Reddy in view of Ganguli, further in view of Eihilali et al. (US. Pat. No. 9,489,837 B1, hereinafter Eihilali).

Regarding claim 27. Reddy in view of Ganguli teaches the system of claim 1.
             Reddy in view of Ganguli does not explicitly teach wherein the metric data is read/write latency.  
             However, Eihilali teaches wherein the metric data is read/write latency (Eihilali, [Col. 5, lines 65-67], the telemetry data element 72 of Fig. 3 includes a data about the performance of metrics to read/write latency).


Regarding claims 29 and 31.
Claims 29 and 31 incorporate substantively all the limitations of claim 27 in non-transitory computer readable storage medium and apparatus form and are rejected under the same rationale.
Response to Arguments
        Applicant argues that the references when combined do not teach or suggest all the claim limitations. In particular, Ganguli fails to disclose or suggest at least the Applicant’s claimed “determining a physical resource of the first or second physical memory resources to perform a task based on the one or more memory metrics for the first and second physical memory resources;” (Remarks, Page 9).
      In response to the above Applicant’s argument, the Examiner respectfully disagrees. Examiner still believes that the combined references explicitly teach and/or suggest the claimed invention. For example, Ganguli explicitly teaches at least in ¶ [0056], ¶ [0041] and ¶ [0058] how the network controller 112 manages and determines the physical and virtual resources discovery and tasks based on 
         Reddy also provides a hardware management system performs to indicate metrics data as such, 208 performs more exhaustive tests such as bandwidth availability tests, latency tests (one or more metrics data) and how the OOB IB identifying the workload resources of memory (i.e., memory size and speed which is equivalent to metrics). This process functionally is equivalent to collecting the metric data of one or more memory metrics for the physical memory resources. Therefore, the examiner recognizes that establishing a prima facie case for obviousness can only be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art. See In re Fine, 837F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988) and In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992).
        Further, the Examiner has introduced a new prior art of record Eihilali et al. (US. Pat. No. 9,489,837 B1) to teach the newly added limitation of claims (27, 29 and 31). 
        Furthermore, any remaining arguments are addressed by the response above.

Citation of pertinent prior art of record.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. This includes:
Wang et al. (US. Pub. No. 2017/0262209A1) which discloses “baseboard management controller (BMC) of computing, storage, or networking systems may include its own power provisioning, computing 
EVANGELINAKIS et al. (US. Pub. No. 2017/0221011 A1) which discloses “a method for reducing power consumption in a telecommunication system. In particular, the reduction of power consumption may be determined in comparison with a telecommunication system in which a part or all of the subsystems run continuously without considering power reduction concepts.”
HUANG et al. (US. Pub. No. 2017/0235696 A1) which discloses “an apparatus may include a chassis that can receive a sled and a locking mechanism. The locking mechanism can mechanically lock the sled to the chassis to prevent a sudden power loss that can be caused from an unexpected removal of the sled from the chassis.”
RAGUPATHI et al. (US. Pub. No. 2017/0207964 A1) which discloses “an information handling system may include a plurality of information handling resources a controller communicatively coupled to the plurality of information handling resources, and a software-based controller.”






Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel Moise can be reached on 5712723865.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BERHANU SHITAYEWOLDETADIK/Examiner, Art Unit 2455